DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose a method of determining a distortion of a field of view of a scanning electron microscope, comprising: - providing a sample comprising a plurality of substantially parallel lines extending in a first direction; - performing a plurality of scans across the field of view of the sample along a respective plurality of scan-trajectories extending in a scan direction; the scan direction being substantially perpendicular to the first direction; - detecting a response signal of the sample caused by the scanning of the sample; - determining a distance between a first line segment of a line and a second line segment of the line, whereby each of the first line segment and the second line segment are crossed by a plurality of scan trajectories, based on the response signal; - performing the previous step for a plurality of locations within the field of view; and - determining the distortion across the field of view, based on the determined distances at the plurality of locations.
The closest prior arts of record are US 2013/0301954 (Shirai et al.) and US 2013/0146763 (Kawada et al.).  Both disclose methods of determining a distortion of a field of view of a scanning electron microscope, comprising: - performing a plurality of scans across the field of view of the sample along a respective plurality of scan-trajectories extending in a scan direction; the scan direction being substantially perpendicular to the first direction; - detecting a response signal of the sample caused by the scanning of the sample; performing the previous step for a plurality of locations within the field of view; and - determining the distortion across the field of view, based on the determined distances at the plurality of locations.  Both also disclose determining a distance between a first line segment of a line and a second line segment, but neither use segments of the line whereby each of the first line segment and the second line segment are crossed by a plurality of scan trajectories.  Instead each determines distances of line segments between the distorted image and another image, either another SEM image (both arts) or a simulated one (an embodiment of Kawada et al.).  There is no obvious reason to modify these arts to arrive at the claimed invention.  Applicant has uniquely realized a method of determining distortion within a single image, which has the advantage of not requiring additional imaging or simulations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2008/0093551 (Tsuneta et al.) discloses background information on SEM distortions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZA W OSENBAUGH-STEWART whose telephone number is (571)270-5782.  The examiner can normally be reached on 10am - 6pm Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZA W OSENBAUGH-STEWART/Primary Examiner, Art Unit 2896